Title: From Thomas Jefferson to William Ronald, 20 September 1790
From: Jefferson, Thomas
To: Ronald, William



Sir
Monticello Sep. 20. 1790.

Colo. Nicholas Lewis has communicated to me your letter of Aug. 1. on the subject of the purchase of my lands on the South side of James river opposite Elkisland, whereon you desire an answer as to the time of paiment, and the security. The object of selling the lands being to pay my part of a debt of Mr. Wayles’s to  Farrell & Jones, any agreement you can make with their agent Mr. Hanson, so as that he may give me up any of my bonds in exchange for yours will perfectly answer my purpose. I shall remain here a month, unless any thing unforeseen should occasion me to be called away sooner. This is very possible, and will be certain should we hear of the actual commencement of hostilities in Europe. I mention this circumstance, as it would be more convenient for me to arrange this matter and make a conveyance while here. Indeed I could not frame the conveyance without reference to papers which remain here. Perhaps some other business may render it convenient to you to come to this part of the country, in which case I shall be glad to see you at my house. I am with great esteem Sir your most obedt. humble servt.,

Th: Jefferson

